UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1558



TERENCE KEITH JOHNSON,

                                               Plaintiff - Appellant,

          versus


SUNTRUST BANK,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-937-3)


Submitted:   November 30, 2005            Decided:   December 13, 2005


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Keith Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terence Keith Johnson appeals the district court’s order

denying his motion to extend the time to file a notice of appeal.

Because the time periods governed by Rule 4 of the Federal Rules of

Appellate Procedure are “mandatory and jurisdictional,” Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978), the

district court properly found that it was without jurisdiction to

grant the extension where more than sixty days had elapsed since

the entry of the final order.      See Fed. R. App. P. 4(a)(l)(A).        We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Johnson v. SunTrust Bank, No. CA-03-937-3 (E.D. Va.

May 19, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -